Exhibit 10.7

 

RIGHT TO SHARES LETTER AGREEMENT

 

This Right to Shares Letter Agreement, dated as of May 9, 2014 (this
“Agreement”) constitutes an agreement between PLC Systems Inc., a Yukon
Territory corporation (the “Company”) and GCP IV LLC (the “Purchaser”).

 

WHEREAS, the Company and Purchaser and other investors signatory thereto entered
into that certain Warrant Exchange Agreement (the “Exchange Agreement”), dated
May 9, 2014, among the Company and the purchasers signatory thereto, pursuant to
which the Purchaser agreed to exchange Warrants to purchase an aggregate of
64,871,853 shares of the Company’s common stock, no par value (the “Common
Stock”) in exchange for the issuance of an aggregate of 43,247,902 newly issued
shares of Common Stock (the “Warrant Exchange Shares”);

 

WHEREAS, in lieu of issuing the 43,247,902 Warrant Exchange Shares issuable to
the Purchaser at the Closing under the Warrant Exchange Agreement, as a
condition to the Purchaser’s obligations under the Warrant Exchange Agreement,
the Company and the Purchaser have agreed to enter into this Agreement whereby,
subject to the terms and conditions set forth herein, from time to time, the
Company shall be obligated to issue and the Purchaser shall have the right to
the issuance of up to 43,247,902 Warrant Exchange Shares, subject to adjustment
hereunder (collectively, the “Reserved Shares” and such right of the Purchaser,
the “Right”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

Section 1.       Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Warrant Exchange Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

Section 2.       Issuance of Reserved Shares.

 

Section 2.1     Issuance of Right in Lieu of Share Issuance. In lieu of issuing
the 43,247,902 Warrant Exchange Shares to the Purchaser at the Closing under the
Warrant Exchange Agreement, the Company hereby grants the Right to the
Purchaser. The Company and the Purchaser hereby agree that no additional
consideration is payable in connection with the issuance of the Reserved Shares.
The Purchaser acknowledges and agrees that the Company has no obligation to
return any of the Warrants to the Purchaser, or any assignee or successor to the
Purchaser.

 

Section 2.2     Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Right may be made, in whole or in part, at any time or times on
or after the date hereof by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Purchaser at the address of the Purchaser appearing on the books of the Company)
of a duly executed facsimile copy of the Notice of Issuance Form annexed hereto
requesting the issuance of Warrant Exchange Shares. Partial exercises of the
Right resulting in issuances of a portion of the total number of Reserved Shares
available hereunder shall have the effect of lowering the outstanding number of
Reserved Shares purchasable hereunder in an amount equal to the applicable
number of Reserved Shares issued. The Purchaser and the Company shall maintain
records showing the number of Reserved Shares issued and the date of such
issuances. The Company shall deliver any objection to any Notice of Issuance
Form within two (2) business days of receipt of such notice. The Purchaser and
any assignee, by assignment of this Agreement, acknowledge and agree that, by
reason of the provisions of this paragraph, following the issuance of a portion
of the Reserved Shares hereunder, the number of Reserved Shares available for
issuance hereunder at any given time may be less than the amount stated in
Section 2 hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.3     Delivery of Certificates. Certificates for the Reserved Shares
issued hereunder shall be transmitted by the Company’s transfer agent (the
“Transfer Agent”) to the Purchaser by crediting the account of the Purchaser’s
prime broker with The Depository Trust Company through its Deposit or Withdrawal
at Custodian system (“DWAC”) if the Company is then a participant in such system
and either (A) there is an effective registration statement permitting the
issuance of the Reserved Shares to or resale of the Reserved Shares by the
Purchaser or (B) the Reserved Shares are eligible for resale by the Purchaser
without volume or manner-of-sale limitations pursuant to Rule 144, and otherwise
by physical delivery to the address specified by the Purchaser in the Notice of
Issuance by the date that is three (3) business days after the delivery to the
Company of the Notice of Issuance (such date, the “Share Delivery Date”). The
Reserved Shares shall be deemed to have been issued, and Purchaser or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Right has been
exercised.

 

Section 2.4     Compensation for Buy-In on Failure to Timely Deliver
Certificates. In addition to any other rights available to the Purchaser, if the
Company fails to cause the Transfer Agent to transmit to the Purchaser a
certificate or the certificates representing the Reserved Shares pursuant to an
exercise on or before the Share Delivery Date, and if after such date and prior
to the delivery of such certificate or certificates the Purchaser is required by
its broker to purchase (in an open market transaction or otherwise) or the
Purchaser’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of the Reserved Shares which
the Purchaser anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Purchaser the amount, if any, by which (x)
the Purchaser’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Reserved Shares that the Company was required to
deliver to the Purchaser in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Purchaser, either reinstate the portion
of the Right and equivalent number of Reserved Shares for which such exercise
was not honored (in which case such exercise shall be deemed rescinded, and the
Purchaser shall promptly return to the Company the certificates issued to such
Purchaser pursuant to the rescinded Notice of Issuance) or deliver to the
Purchaser the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Purchaser purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Purchaser $1,000.
The Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Purchaser’s right to pursue any other remedies available to it hereunder, at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Right as
required pursuant to the terms hereof.

 

Section 2.5     Charges, Taxes and Expenses. Issuance of certificates for
Reserved Shares shall be made without charge to the Purchaser for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Purchaser or in such name
or names as may be directed by the Purchaser; provided, however, that in the
event certificates for Reserved Shares are to be issued in a name other than the
name of the Purchaser, the Purchaser shall deliver the Assignment Form attached
hereto duly executed by the Purchaser and the Company may require, as a
condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Issuance.

 

Section 2.6     Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of the Right,
pursuant to the terms hereof.

 

 
2

--------------------------------------------------------------------------------

 

 

Section 2.7     Purchaser’s Limitations. The Purchaser shall not have the right
to exercise any portion of the Right, pursuant to Section 2 or otherwise, to the
extent that after giving effect to such issuance after exercise as set forth on
the applicable Notice of Issuance, the Purchaser (together with the Purchaser’s
Affiliates, and any other Persons acting as a group together with the Purchaser
or any of the Purchaser’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Purchaser and its Affiliates shall include the number of shares of Common
Stock issuable upon exercise of the Right with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of the Right beneficially owned by the Purchaser or any of its
Affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company beneficially owned by the
Purchaser or any of its Affiliates that are convertible into or exercisable or
exchangeable for, or otherwise entitle the holder thereof to receive, Common
Stock that are subject to a limitation on conversion or exercise analogous to
the limitation contained herein.  The Company shall not be liable for any
instruction received by the Purchaser. Except as set forth in the preceding
sentence, for purposes of this Section 2.7, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder, it being acknowledged by the Purchaser that the Company is not
representing to the Purchaser that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Purchaser is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section 2.7 applies, the determination of
whether the Right is exercisable (in relation to other securities owned by the
Purchaser together with any Affiliates) and of which portion of the Right is
exercisable shall be in the sole discretion of the Purchaser, and the submission
of a Notice of Issuance shall be deemed to be the Purchaser’s determination of
whether the Right is exercisable (in relation to other securities owned by the
Purchaser together with any Affiliates) and of which portion of the Right is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2.7, in determining the number of outstanding shares of Common
Stock, the Purchaser may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the U.S. Securities and Exchange Commission (the “Commission”), as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of the Purchaser, the Company shall within two business days confirm
orally and in writing to the Purchaser the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Right, by the Purchaser or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of the
Right. The Purchaser, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2.7. Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2.7 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor assignee
of this Agreement.

 

Section 3.       Certain Adjustments.

 

Section 3.1.     Stock Dividends and Splits. If the Company, at any time while
the Right exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Reserved Shares issuable upon exercise of the Right
shall be proportionately adjusted. Any adjustment made pursuant to this Section
3.1 shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Purchaser of the termination of such proposed declaration or distribution as
to any unexercised portion of the Right at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

Section 3.2     Restrictions.  All contractual restrictions applicable to the
Warrant Exchange Shares set forth in the Warrant Exchange Agreement shall be
applicable to the Reserved Shares, including, without limitation, Section 3 of
the Warrant Exchange Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 3.3     Subsequent Rights Offerings. If Section 3.1 above does not
apply, if at any time the Company grants, issues or sells any (a) securities
that would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or (b) rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Purchaser will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Purchaser could have acquired if the Purchaser had held the number of shares
of Common Stock acquirable upon complete exercise of the Right (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Purchaser’s right to participate in
any such Purchase Right would result in the Purchaser exceeding the Beneficial
Ownership Limitation, then the Purchaser shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Purchaser until
such time, if ever, as its right thereto would not result in the Purchaser
exceeding the Beneficial Ownership Limitation).

 

Section 3.4     Fundamental Transaction. If, at any time while the Right remains
outstanding, (a) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (b) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions, (c)
any, direct or indirect, purchase offer, tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (d) the Company, directly or indirectly, in one
or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (e) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of the Right, the Purchaser
shall have the right to receive, for each Reserved Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Purchaser (without regard to any
limitation in Section 2.7 on the exercise of the Right), the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of one share of Common Stock. Upon the occurrence of any such Fundamental
Transaction, any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) shall succeed to, and be
substituted for the Company (so that from and after the date of such Fundamental
Transaction, the provisions of this Agreement referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Agreement with the same effect as if such Successor Entity had been named as the
Company herein.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 3.5     Notice to Allow Exercise of Right. If (a) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (b) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (c) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (d) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (e) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Purchaser, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of its subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Purchaser shall remain entitled to exercise the Right during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

Section 4.       Transfer of Right.

 

Section 4.1     Transferability. Subject to compliance with any applicable
securities laws, the Right and all rights hereunder are transferable, in whole
or in part, upon written assignment substantially in the form attached hereto
duly executed by the Purchaser or its agent or attorney and funds sufficient to
pay any transfer taxes payable upon the making of such transfer of this
Agreement delivered to the principal office of the Company or its designated
agent. Upon such assignment and, if required, such payment, the Company shall
enter into a new agreement with the assignee or assignees, as applicable, and
this Agreement shall promptly be cancelled. The Right, if properly assigned in
accordance herewith, may be exercised by a new holder for the issue of Reserved
Shares without having a new agreement executed.

 

Section 4.2     Division of Rights. The Right may be divided or combined with
other rights upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
such Rights are to be granted, signed by the Purchaser or its agent or attorney.

 

Section 5.       Miscellaneous.

 

Section 5.1     No Rights as Stockholder Until Exercise. This Agreement does not
entitle the Purchaser to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2.

 

Section 5.2     Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then, such action may be taken or such right
may be exercised on the next succeeding business day.

 

Section 5.3     Authorized Shares.

 

The Company covenants that, during the period the Right is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Reserved Shares upon the exercise of
the Right. The Company further covenants that its issuance of the Right shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Reserved Shares upon the due exercise of the Right. The Company will take
all such reasonable action as may be necessary to assure that such Reserved
Shares may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of the trading market upon which the
Common Stock may be listed. The Company covenants that all Reserved Shares which
may be issued upon the exercise of the Right represented by this Agreement will,
upon exercise of the Right, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

 
5

--------------------------------------------------------------------------------

 

 

Except and to the extent as waived or consented to by the Purchaser, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Agreement, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Purchaser as set forth in
this Agreement against impairment. Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Reserved
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Reserved Shares upon the exercise of the Right and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Agreement.

Before taking any action which would result in an adjustment in the number of
Reserved Shares for which the Right provides for, the Company shall obtain all
such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies having jurisdiction thereof.

Section 5.4     Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Warrant Exchange Agreement.

 

Section 5.5     Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Purchaser shall operate
as a waiver of such right or otherwise prejudice the Purchaser’s rights, powers
or remedies. Without limiting any other provision of this Agreement or the
Warrant Exchange Agreement, as applicable, if the Company willfully and
knowingly fails to comply with any provision of this Agreement, which results in
any material damages to the Purchaser, the Company shall pay to the Purchaser
such amounts as shall be sufficient to cover any costs and expenses including,
but not limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the Purchaser in collecting any amounts due pursuant
hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

 

Section 5.6     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares Letter
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


 

 

PLC SYSTEMS INC.

 

Address for Notice:

           

 

 

459 Fortune Boulevard

Milford, MA 01757

By: 

 

/s/ Mark R. Tauscher

 

Fax: (508) 541-7990

Name:

Mark R. Tauscher

 

 

Title: 

President and CEO

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Gennari Aronson, LLP

300 First Avenue

Needham, MA 02494

Attn: Neil H. Aronson, Esq.

Fax: 781-719-9853

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 
7

--------------------------------------------------------------------------------

 

 

[PURCHASER SIGNATURE PAGES TO PLC SYSTEMS INC.

RIGHT TO SHARES LETTER AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Right to Shares Letter
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of
Purchaser:                                                                                                                                                                                                                      

 

 

Signature of Authorized Signatory of
Purchaser:                                                                                                                                                                   

 

 Name of Authorized
Signatory:                                                                                                                                                                                                

 

Title of Authorized
Signatory:                                                                                                                                                                                                   

 

 
8

--------------------------------------------------------------------------------

 

 

NOTICE OF ISSUANCE

 

To:     PLC SYSTEMS INC.

 

(1)     The undersigned hereby elects in accordance with the terms and
conditions of the Right to Shares Letter Agreement, dated as of May 9, 2014 (the
“Letter Agreement”), to exercise its Right to the issuance of ________ Reserved
Shares of the PLC Systems Inc., a Yukon Territory corporation (the “Company”)
pursuant to the terms of the Letter Agreement, and tenders all applicable
transfer taxes, if any.

 

(2)     Please issue a certificate or certificates representing ___________ of
the Warrant Exchange Shares, comprising said Reserved Shares in the name of the
undersigned registered holder or in such other name as is specified below:

_______________________________

 

 

The Reserved Shares shall be delivered to the following DWAC Account Number or
by physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Registered
Holder:                                                                                                                                                                                                        

Signature of Authorized Signatory of Registered
Holder:                                                                                                                                                   

Name of Authorized
Signatory:                                                                                                                                                                                                 

Title of Authorized
Signatory:                                                                                                                                                                                                   

Date:                                                                                                                                                                                                                                                

 

 
9

--------------------------------------------------------------------------------

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Right, execute
this form and supply required information.
Do not use this form to exercise the Right.)

 

PLC SYSTEMS INC.

 

 

FOR VALUE RECEIVED, the undersigned, hereby assigns in accordance with the terms
and conditions of the Right to Shares Letter Agreement, dated as of May 9, 2014
(the “Letter Agreement”) [____] all of or [_______] shares of the Right (as
defined in the Letter Agreement) and all rights evidenced thereby to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

 

 

_______________________________________________________________

 

Dated: ______________, _______

 

 

Purchaser’s Signature:     ___________________________

 

Purchaser’s Address:      ___________________________

 

 ___________________________

 

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on purchaser signature page the Letter Agreement, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company. Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Right.

 

 

 

10